Citation Nr: 0930276	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
2003 for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to 
February 1947, and from November 1950 to August 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for bilateral hearing loss, effective August 8, 2003.  In 
February 2004, the Veteran filed a notice of disagreement 
(NOD) with the initial rating assigned.  In March 2004, he 
filed a NOD with the effective date assigned for the grant of 
service connection.  In an October 2004 statement, the 
Veteran stated that he wished to withdraw his NOD; however, 
he did not indicate which NOD he was withdrawing.  In April 
2005, the Veteran again filed a NOD with the effective date 
assigned for the grant of service connection.  In a December 
2005 decision, the RO found that the April 2005 NOD was not 
timely filed.  

In a December 2006 rating decision, the RO continued the 10 
percent rating for bilateral hearing loss.  The Veteran filed 
a NOD with this rating decision in February 2007.  A 
statement of the case (SOC) regarding the issue of a rating 
in excess of 10 percent for bilateral hearing loss was issued 
in April 2007, and the Veteran filed a substantive appeal 
regarding that issue (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2007.  

A SOC addressing the timeliness of the April 2005 NOD was 
issued in July 2007, and the Veteran filed a substantive 
appeal as to that issue (via a VA Form 9) in August 2007.  

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  In October 2008, the Veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is also of 
record.  

In November 2008, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In December 2008, the Board found that a NOD was timely filed 
with the effective date assigned for the grant of service 
connection for bilateral hearing loss, and remanded that 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for issuance of a SOC pursuant to Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC regarding 
the matter of entitlement to an effective date earlier than 
August 8, 2003 for the grant of service connection for 
bilateral hearing loss was issued in January 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9) in the 
same month.  In December 2008, the Board also remanded the 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss for further development.  After 
completing the requested development, the RO continued the 
denial of the claim (as reflected in a May 2009 supplemental 
SOC (SSOC)), and returned the case to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  In a February 1948 rating decision, the RO denied service 
connection for an ear condition; although notified of that 
denial by letter in February 1948, the Veteran did not 
initiate an appeal.  

3.  On August 8, 2003, the RO received the Veteran's initial 
claim for service connection for hearing loss.  

4.  The record contains no statement or communication from 
the Veteran or his representative, prior to August 8, 2003, 
that constitutes a pending claim for service connection for 
bilateral hearing loss.  

5.  Audiometric testing since August 8, 2003, the effective 
date of the grant of service connection, has revealed no 
worse than Level III hearing in the right ear with Level IV 
hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 8, 
2003, for the grant of service connection for bilateral 
hearing loss, is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic 
Code 6100) and 4.86 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, the Board notes that, with respect to the 
effective date claim, in addition to October 2006 and January 
2009 letters, which provided the Veteran with information 
pertaining to the assignment of effective dates, the Veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the effective date claim on appeal, 
to include during the June 2007 and October 2008 hearings.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the claim for an initial rating in excess of 
10 percent for bilateral hearing loss, in November 2004, 
October 2006, and January 2009 post-rating letters, the RO 
provided notice of the information and evidence needed to 
substantiate the claim for a higher rating for bilateral 
hearing loss, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  These letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 in effect prior to May 
30, 2008).  The October 2006 and January 2009 letters also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the 
foregoing notice, and opportunity for the Veteran to respond, 
the May 2009 SSOC reflects readjudication of the claim for an 
initial rating in excess of 10 percent for bilateral hearing 
loss.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, and the 
reports of November 2003, December 2004, October 2006, and 
June 2008 VA audiological evaluations.  Also of record and 
considered in connection with the appeal are the transcripts 
of the Veteran's June 2007 RO hearing and October 2008 
videoconference hearing, along with various statements 
submitted by the Veteran and his representative and his wife, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

The Board has considered the fact that, in the December 2008 
remand, the Board instructed that the RO should have a 
certified specialist translate any graphical displays of 
private audiogram test results that had not been converted to 
appropriate numerical form, in particular, the private 
audiometric evaluation performed in September 2004.  In a May 
2009 addendum, the audiologist who performed the June 2008 VA 
audiological evaluation indicated that the private audiogram 
done by Rhode Island Ears, Nose, and Throat (ENT) in 
September 2004 was not administered in accordance with VA 
regulations and procedures, and was not acceptable for 
evaluation purposes because the word discrimination test was 
obtained using the NU6 word list, while VA regulations 
require that the CD version of the CNC word list be 
administered.  The audiologist did not address the graphical 
display of audiogram testing performed by Rhode Island ENT in 
January 2009; however, the Board notes that this private 
audiogram does not indicate that the Maryland CNC test was 
used.  

Accordingly, while this graphical display of audiogram test 
results was not addressed by the VA audiologist in her 
addendum, in light of her comments regarding the September 
2004 test results, and the fact that the January 2009 private 
audiogram does not indicate that the Maryland CNC test was 
used, the Board finds that the RO substantially complied with 
the December 2008 remand directives, and no further action in 
this regard is warranted.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board has also considered the fact that, in the December 
2008 remand, the Board instructed the RO to obtain all 
records of treatment from the Boston and Providence VA 
Medical Centers (VAMCs) since August and October 2006, 
respectively.  In January 2009, the RO printed lists of the 
Veteran's appointments at these two facilities.  The list of 
appointments from the Boston VAMC reflects that, since August 
2006, the Veteran had only been seen for his October 2006 and 
June 2008 VA audiological evaluations.  The reports of both 
of these evaluations have been associated with the claims 
file.  The list of appointments from the Providence VAMC 
reflects that the Veteran had several appointments since 
October 2006; however, none of these were audiology 
appointments.  Rather, the Veteran was seen for general 
medicine, optometry, and social work appointments, and had 
appointments with a licensed practical nurse (LPN).  

Thus, while the most recent records of treatment from the 
Providence VAMC currently associated with the claims file are 
dated in October 2006, as the appointment list indicates that 
no more recent records of treatment from this facility would 
include the reports of audiological testing, as required to 
evaluate the level of the Veteran's bilateral hearing loss 
pursuant to the rating criteria, a remand to attempt to 
obtain any more recent records of VA treatment would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 56 
(1991).
  
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Earlier Effective Date

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38  
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The record reflects that the Veteran filed an initial claim 
for service connection for hearing loss on August 8, 2003.  
In the December 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, effective August 8, 
2003.  The effective date of the grant of service connection 
was based on the date of receipt of the Veteran's claim for 
service connection.  

In support of his claim for an earlier effective date, the 
Veteran argues that service connection should be granted 
effective from the date of a previous claim.  Specifically, 
during the June 2007 RO hearing, the Veteran asserted that 
the grant of service connection for bilateral hearing loss 
should be effective from the date he filed a claim in 1947.  
He also alleges that he is entitled to an earlier effective 
date for the grant of service connection based on the fact 
that he had hearing loss during service, specifically, 
reporting that he was diagnosed with hearing loss on 
separation from service in August 1952.  

Regarding the first assertion, the record reflects that, in 
November 1947, the Veteran filed a claim for service 
connection for, inter alia, a right ear infection.  
Specifically, he indicated that he had a right ear infection 
in August 1946.  In a February 1948 rating decision, the RO, 
inter alia, denied service connection for an ear condition.  
Although notified of the February 1948 rating decision in a 
letter dated that same month, the Veteran did not initiate an 
appeal.  

The Board emphasizes that, despite the Veteran's assertions, 
there is no indication that the November 1947 claim was a 
claim for service connection for hearing loss.  Indeed, there 
was no diagnosis of hearing loss of record at the time of the 
February 1948 rating decision.  Notably, service treatment 
records from the Veteran's first period of active duty are 
negative for complaints regarding or findings of hearing 
loss.  On separation examination in January 1947, examination 
of the ears was normal, and hearing was 15/15 for whispered 
voice, bilaterally.  On VA examination in December 1947, 
ordinary conversation was heard at 20 feet, bilaterally.  

During the June 2007 hearing, the Veteran argued that the ear 
infection he was treated for in the service was the same as 
his current condition, adding that, when one has a problem 
with his ear, he cannot hear.  In a February 2009 statement, 
the Veteran reported that he had a hearing problem when he 
was released from active duty in 1947.  Despite his 
assertions, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  See Ephraim v. Brown, 
82 F. 3d 399, 401 (Fed. Cir. 1996).  See also Boggs v. Peake, 
520 F. 3d 1330 (2008).  Here, none of the pertinent medical 
evidence indicates that the Veteran's allegations of an ear 
infection at the time of the February 1948 rating decision 
were in fact hearing loss.  As hearing loss had neither been 
claimed nor diagnosed at the time of the prior February 1948 
denial, the August 2003 claim constitutes a new claim.

The conclusion that the November 1947 claim did not 
constitute a prior claim for service connection for bilateral 
hearing loss is bolstered by the Veteran's own testimony 
during the October 2008 hearing.  In this regard, the Veteran 
asserted that a doctor at the Boston VAMC had told him that 
he had a hearing problem in 1948, and, so, that should be the 
effective date of the grant of service connection.  He added 
that he never filed a claim, but went back for the Korean 
War.  

Moreover, the Board emphasizes that the Veteran's original 
November 1947 claim for service connection was denied by the 
RO, in the February 1948 rating decision. Regardless of how 
the Veteran's claimed ear disorder was then characterized, 
and what the evidence did or did not show, the RO notified 
the Veteran of this denial and of his appellate rights by 
letter dated in February 1948; however, the Veteran did not 
initiate an appeal.  Therefore, the February 1948 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 38 
U.S.C.A. §§ 3.104, 20.302, 20.1103.  [While the Board notes, 
parenthetically, that a finding of CUE in the February 1948 
rating decision would vitiate the finality of that rating, in 
a July 2007 rating decision, the RO found that there was no 
CUE in the February 1948 rating decision.  As the Veteran did 
not initiate an appeal of the July 2007 rating decision, that 
issue is not before the Board.]  As such, as the November 
1947 claim was finally resolved in February 1948, it cannot 
provide a basis for assignment of any earlier effective date.

As regards the Veteran's assertion that an earlier effective 
date for the grant of service connection is warranted based 
on the fact that he had hearing loss during service, and was 
diagnosed with hearing loss on separation examination in 
August 1952, the Board notes that there is simply no document 
that can be construed as a pending claim for service 
connection for hearing loss associated with the claims file 
prior to August 8, 2003.  In fact, there is no communication 
from the Veteran following the February 1948 rating decision 
until August 8, 2003.  While, as indicated above, the 
governing legal authority authorizes an effective date for 
the grant of service connection as early as the day after the 
date of the veteran's discharge from service if a claim for 
service connection was filed within one year of discharge, 
such is not the case here.  Hence, the Veteran's assertions 
that he had hearing loss since service are to no avail.  

The fact remains that, in this case, there is no document 
that can be construed as a pending claim for service 
connection for hearing loss associated with the claims file 
prior to August 8, 2003.  

Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than August 
8, 2003 for the grant of service connection for bilateral 
hearing loss in this case.  Rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board 
emphasizes that the pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by such authority.

As, on these facts, no effective date for the grant of 
service connection for bilateral hearing loss earlier than 
August 8, 2003, is assignable, the claim for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss must be denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Higher Initial Rating

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Records of VA treatment reflect that the Veteran underwent 
audiological evaluation in July 2003.  The Veteran reported 
that he was having difficulty hearing environmental sounds 
and television, and was having difficulty hearing in church.  
On audiological testing, pure tone thresholds, in decibels, 
were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
90
LEFT
25
50
85
85

Pure tone threshold averages were 61.25 decibels (dB) in the 
right ear and 61.25 dB in the left ear.  Speech 
discrimination scores were 92 percent in the right ear and 88 
percent in the left ear.  

The Veteran was afforded a VA audiological evaluation in 
November 2003.  He reported that he could not hear, 
especially soft voices, and stated that his situations of 
greatest difficulty included church and television.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
45
80
95
LEFT
25
45
85
85

Pure tone threshold averages were 60 dB in the right ear and 
60 dB in the left ear.  Speech discrimination scores on the 
Maryland CNC Word List were 86 percent in the right ear and 
80 percent in the left ear.  The diagnosis regarding the 
right ear was hearing within normal limits through 1000 
Hertz, then sloping from a moderate to profound high 
frequency sensorineural hearing loss.  The diagnosis 
regarding the left ear was hearing within normal limits 
through 1000 Hertz, then sloping from a moderate to severe 
high frequency sensorineural hearing loss.  

The Veteran submitted a September 2004 private audiometric 
report from Rhode Island ENT, which includes an uninterpreted 
audiogram, which the Board may not consider as evidence.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  While there is 
a post-it note listing numbers for the right and left ear, 
there is no indication that this note was drafted by the 
audiologist who performed the testing.  Moreover, as 
discussed above, the audiologist who performed the June 2008 
VA audiological evaluation reviewed this report, and 
indicated that the testing was not administered in accordance 
with VA regulations and procedures, and was not acceptable 
for evaluation purposes.  

The Veteran submitted a November 2004 private audiometric 
report.  On audiological testing, pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
18
38
36
37
LEFT
18
38
36
37

Pure tone threshold averages were 32.25 dB in the right ear 
and 32.25 dB in the left ear.  Speech discrimination scores 
were not reported.  

The Veteran was afforded another VA audiological evaluation 
in December 2004.  He reiterated that his situation of 
greatest difficulty was hearing in church.  Audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
100
LEFT
25
45
85
95

Pure tone threshold averages were 63.75 dB in the right ear 
and 62.5 dB in the left ear.  Speech discrimination scores on 
the Maryland CNC Word List were 84 percent in the right ear 
and 80 percent in the left ear.  The assessment, based on 
audiological test results, was moderate to moderately severe 
sensorineural hearing loss, bilaterally.   

Records of VA treatment reflect that the Veteran underwent 
audiological testing in August 2006.  He stated that he was 
unsure whether his hearing had changed since it was last 
evaluated, in 2004, although he stated that he had increased 
difficulty hearing the television.  On audiological testing, 
pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
95
LEFT
25
45
85
95

Pure tone threshold averages were 62.5 dB in the right ear 
and 62.5 dB in the left ear.  Speech discrimination scores 
were 88 percent in the right ear and 80 percent in the left 
ear.  

The Veteran was afforded another VA audiological evaluation 
in October 2006.  Audiological testing revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
25
50
80
90
LEFT
20
45
85
90

Pure tone threshold averages were 61.25 dB in the right ear 
and 60 dB in the left ear.  Speech discrimination scores on 
the Maryland CNC Word List were 88 percent in the right ear 
and 80 percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.

The Veteran most recently underwent VA audiological 
evaluation in June 2008.  In describing his situation of 
greatest difficulty, the Veteran described trouble hearing 
his wife and difficulty hearing in group situations or while 
teaching at the senior center.  He added that he had 
difficulty hearing in background noise and when voices were 
too loud or too soft.  Audiological testing revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
85
100
LEFT
25
45
90
95

Pure tone threshold averages were 65 dB in the right ear and 
63.75 dB in the left ear.  Speech discrimination scores on 
the Maryland CNC Word List were 86 percent in the right ear 
and 82 percent in the left ear.  The diagnosis was moderate 
to profound bilateral high frequency sensorineural hearing 
loss.   

During the October 2008 hearing, the Veteran testified that 
he missed a lot when people were speaking, and did a lot of 
lip reading.  

The Veteran submitted a January 2009 private audiometric 
report from Rhode Island ENT, which includes an uninterpreted 
audiogram, which the Board may not consider as evidence.  See 
Kelly, 7 Vet. App. at 474.  While there is a post-it note 
listing numbers for the right and left ear, there is no 
indication that this note was drafted by the audiologist who 
performed the testing.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the 
puretone threshold averages on audiological testing in July 
2003, when applied to Table VIA, reveal Level II hearing in 
the right ear and Level III hearing in the left ear.  
Combining Level II hearing for the right ear and Level III 
hearing for the left ear according to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Because these results do not reveal an exceptional 
pattern of hearing loss in either ear, Table VIA is not for 
application.  See 38 C.F.R. § 4.86.  

The November 2003, December 2004, August 2006, October 2006, 
and June 2008 audiological evaluations each reveal Level III 
hearing in the right ear and Level IV hearing in the left 
ear, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a 10 percent rating pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  These results also do not reveal an 
exceptional pattern of hearing loss.  

As speech discrimination testing was not a component of the 
November 2004 audiometric testing, these results cannot be 
applied to Table VI.  In any event, even when applied to 
Table VIA, the puretone threshold averages reveal Level I 
hearing in the right ear and Level I hearing in the left ear.  
Application of these findings to Table VII corresponds to a 
noncompensable rating puesuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Thus, an initial rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss.  
In this regard, in a November 2006 statement, the Veteran 
reported that sounds were garbled, whether in a room, car, or 
any place with some background interference.  He stated that 
he could only watch television programs with words written on 
the screen, and added that his wife got very frustrated 
because she had to speak extra loud, even if they were only 
10 feet apart.  The Veteran also reported that he worked part 
time with seniors and had to bend his head toward the speaker 
to hear better.  In a January 2007 statement, the Veteran's 
wife reported that the Veteran could not hear the oven 
buzzing when food was done, he seldom heard the door bell, 
and could not hear when speaking on the telephone.  However, 
it must be emphasized that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the 
audiological evaluation reports, the audiologists did not 
discuss the functional effects of the Veteran's bilateral 
hearing loss.  While such factors would be relevant to a 
claim for a higher rating on an extra-schedular basis (see 
Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, 
neither the Veteran nor his representative have asserted the 
Veteran's entitlement to an extra-schedular rating for 
bilateral loss and such is not otherwise raised by the 
evidence of record.  See Colayong v. West, 12 Vet. App. 524, 
536 (1999).  Hence, the absence of findings as to functional 
effects does not render the audiological evaluation reports 
inadequate for rating purposes.

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's bilateral hearing loss, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, that doctrine is 
not for application in this appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990). 




ORDER

An effective date earlier than August 8, 2003 for the grant 
of service connection for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


